Citation Nr: 1534030	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-28 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for adenocarcinoma of the right lung from November 1, 2012 to March 27, 2014 and to a rating in excess of 30 percent thereafter.   

2.  Entitlement to a compensable rating for residuals of prostate cancer, status post prostatectomy prior to March 27, 2014 and in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.    

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the St. Petersburg Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially diagnosed with right lung adenocarcinoma in December 2011 and has experienced subsequent recurrences of the cancer, most recently involving metastasis to the cervical spine.  

2.  Throughout the appeal period, the Veteran's residuals of prostate cancer, status post prostatectomy have been manifested by urinary frequency with daytime voiding interval between one and two hours and/or awakening to void three to four times per night; day time voiding interval less than one hour, awakening to void five or more times per night, renal dysfunction, urinary tract infections and marked obstructive voiding symptomatology has not been shown. 
CONCLUSIONS OF LAW

1.  From November 1, 2012, the criteria for a 100 percent disability rating for adenocarcinoma of the right lung with metastasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6819 (2014).

2.  Prior to March 27, 2014, the criteria for a 20 percent, but no higher, rating for  residuals of prostate cancer, status post prostatectomy, were met.  38 U.S.C.A.  §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2014).

3.  From March 27, 2014, the criteria for a rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2014).

      
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Adenocarcinoma of the right lung

In the September 2012 rating decision, the RO granted service connection for adenocarcinoma of the right lung.  A 100 percent rating was assigned effective January 23, 2012 and a 10 percent rating was assigned effective November 1, 2012 for residuals of the cancer, based on this date being at least 6 months after the Veteran's completion of chemotherapy and radiation therapy.  In a July 2014 rating decision, the RO granted an increased, 30 percent rating for the adenocarcinoma residuals effective March 27, 2014.  

The Veteran's lung cancer has been rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, which governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

The medical evidence shows that the Veteran was diagnosed with adenocarcinoma of the right lung in December 2011.  The cancer was also found in 2 lymph nodes.  Consequently, he underwent a right upper lung lobectomy followed by a course of chemotherapy and radiation treatment that was completed in April 2012.  Following the surgery and treatment, an April 2012 PET scan was performed that did not appear to show any malignancy.  

However, a subsequent December 2012 CT scan showed a new hypermetabolic pulmonary nodule in the right mid lung consistent with malignancy and a January 2013 right lung biopsy confirmed the presence of malignant cells consistent with poorly differentiated adenocarcinoma.  The Veteran subsequently underwent a course of stereotactic radiosurgery for this nodule.  

In an August 2013 letter, the Veteran indicated that he had undgerone the Stereotactic Body Radiation Therapy (SBRT).  He noted that while the
cancer appeared to have been stopped, the results of the treatment have left him debilitated with radiation pneumonitis, asthmatic bronchial spasms, pulmonary fibrosis and intermittent pneumonias.   He was short of breath after the most mundane tasks.  He was being maintained on 60 mg of prednisone and a host of other drugs to attempt to allow him to breathe with some normalcy; he could not sleep in any position other than on his left side and he could not lie flat.  He indicated that he experienced wheezing and had great difficulty talking.   

In September 2013, the Veteran underwent a bronchoscopy with accompanying biopsy of tissue from the right middle lobe.  This showed "no evidence of malignancy."  The Veteran subsequently was experiencing pain in his upper neck.  A PET/CT scan in April 2015 followed by an MRI in May 2015 showed metastasis of his cancer to the C4 vertebral body.  Thus, he had to undergo a new course of radiation therapy.  

Viewing the pertinent evidence as a whole, the Board finds that the Veteran has exhibited recurrent or metastatic lung cancer during the entire appeal period.  In this regard, the cancer was initially diagnosed in December 2011, was subject to a clear recurrence in December 2012 and was subject to a clear metastasis to the cervical spine in early 2015.  Although some testing during the appeal period did not affirmatively show the presence of malignancy, given the clear recurrence and the subsequent clear metastasis within an overall relatively short time period, it is far from clear that the Veteran's cancer was ever actually in remission.  Additionally, even at times when malignancy was not shown via diagnostic testing, suggesting potential remission, the Veteran was still dealing with the side effects of the therapy provided, including pneumonitis, intermittent pneumonia and pulmonary fibrosis.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has suffered from either malignant lung cancer or metastasis of this cancer into the cervical spine during the appeal period.  

Accordingly, assignment of a 100 percent rating for this cancer is warranted for the entire appeal period.  38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6819.

Residuals of prostate cancer status post prostatectomy

Service connection for residuals of prostate cancer, status post prostatectomy was awarded by a September 2012 rating decision.  A noncompensable rating was assigned effective January 23, 2012.  In a subsequent June 2014 decision, the rating was increased to 20 percent effective March 27, 2014.  

Prostate cancer residuals are rated under Diagnostic Code 7527.  Under this Code, prostate gland injuries, infections, hypertrophy, and postoperative residuals will be rated as voiding dysfunction or urinary tract infection, whichever is predominant. The criteria for rating theses manifestations are provided under 38 C.F.R. § 4.115a and they include the subcategories of obstructed voiding and/or urinary frequency.

The criteria used to evaluate voiding dysfunction provide that a 20 percent evaluation is assigned for such dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation is warranted for voiding dysfunction that requires the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent evaluation is for application if this disability requires the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  A 60 percent evaluation is the maximum schedular rating that can be assigned.

When considering disability due to urinary frequency, a 10 percent evaluation is warranted with daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is warranted where there is a daytime voiding interval between one and two hours or awakening to void three or four times per night.  A 40 percent rating is warranted when there is a daytime voiding interval of less than one hour or awakening to void five or more times per night.  

Regarding obstructed voiding, a 30 percent evaluation is warranted if there is obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  A 30 percent evaluation is also warranted if there is recurrent symptomatic urinary tract infection requiring frequent hospitalization or requiring continuous intensive management.  

Urinary tract infection can be rated as renal dysfunction, which is not present here, or according to the recurrence of infection and need for drainage/hospitalization (more than twice a year) or continuous intensive management.  Such symptomatology merits a 30 percent rating.  38 C.F.R. § 4.115a.

The evidence shows that the Veteran underwent a radical prostatectomy sometime around 2000.  At an August 2011 private urology assessment, the Veteran was noted to have minimal nocturia.  In an October 2011 notice of disagreement, the Veteran reported that he had to void at least once every 2 hours and frequently once per hour.  He also indicated that he experienced some leakage.  

At a September 2012 VA examination, the examiner noted that the Veteran's prostate cancer had been in remission since he received the radical prostatectomy.  He also found that the Veteran did not have voiding dysfunction; did not have a history of recurrent symptomatic urinary tract infections; and that he did not have any other residual conditions or complications due to prostate cancer or prostate cancer treatment.  The examiner noted that the Veteran had been a realtor for the past 4 years and was currently working in that capacity.  

At a subsequent March 2014 VA examination, the examiner noted that the Veteran did have a voiding dysfunction that did not require him to wear absorbent material or the use of an appliance.  However, it did cause increased urinary frequency resulting in daytime voiding between every 2 to 3 hours and nighttime awakening to void 3 to 4 times. There were also signs of obstructed voiding, including markedly slow stream and weak stream.  The Veteran was not found to have any additional residual prostate related disability.

Review of the above summarized evidence indicates that the Veteran is not shown to have recurrent urinary tract infections or renal dysfunction so assignment of a rating on these bases is not warranted.  Also, while he has been generally found to have a voiding dysfunction, this has not required absorbent material so assignment of a rating on this basis is also not warranted.  Regarding urinary frequency, the March 2014 VA examiner specifically found that the Veteran did exhibit daytime voiding between every 2 to 3 hours and nighttime awakening to void 3 to 4 times and there is no other evidence indicating that the Veteran has experienced daytime voiding any more frequently than between one to two hours or awakening to void five or more times per night.  Thus, there is no basis for assigning a rating in excess of 20 percent on the basis of urinary frequency since March 27, 2014.  38 C.F.R. § 4.115a.     
However, in his October 2011 notice of disagreement, the Veteran did report that he had to void at least once every 2 hours and frequently once per hour.  As this report is also consistent with the assignment of a 20 percent rating such rating may be assigned effective January 23, 2012, the effective date for service connection for the Veteran's prostate disability.  A higher than 20 percent rating based on urinary frequency is similarly not warranted prior to March 27, 2014, as the Veteran was not shown to exhibit daytime voiding any more frequently than between one to two hours or awakening to void five or more times per night.  Id. 

The Board has also considered whether a higher than 20 percent rating could be assigned based on obstructed voiding at any time during the appeal period.  However, although the Veteran was found by the March 2014 VA examiner to have some level of obstructed voiding manifested by slow and weak stream, he has not been shown to have urinary retention requiring any level of catheterization, so as to warrant a higher than 20 percent rating on the basis of obstruction.  Moreover, even assuming that dual ratings could be assigned for urinary frequency and for obstructive voiding without violating the rule on pyramiding (See 38 C.F.R. § 4.14), the Veteran has not actually been shown to have a compensable level of obstructive voiding at any time during the rating period.  In this regard, the Veteran's slow and weak stream has not been shown to result in post-void residuals greater than 150 cc, markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction or any stricture disease.  Id.  

In sum, a 20 percent but no higher schedular rating is warranted for the Veteran's prostate cancer residuals for the entire appeal period.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.    

With respect to a potential extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria contemplate all impairment resulting from the prostate disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, including urinary frequency, slow stream and weak stream and adequately compensate him for these symptoms.  The assigned schedular ratings are therefore adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim for increase for lung cancer, given that the claim is being granted in full, an assessment of whether VA met its duties under the VCAA is not necessary.

The claim for increase for prostate disability stems from an initial grant of service connection by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, as the Veteran was provided appropriate VCAA notice in regard to his initial underlying claim for service connection, no further notice is required.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of private and VA medical treatment records, the reports of VA examinations and the assertions of the Veteran.  The Veteran most recently received a VA examination to assess the current severity of his prostate disability in March 2014 and there is no indication or allegation that the disability has worsened since that time.  The examination is also adequate for rating purposes.  Thus, a newer VA examination is not necessary.  

In sum, no further RO action is required prior to appellate consideration of the claim.  

ORDER

From November 1, 2012, a 100 percent rating for adenocarcinoma of the right lung with metastasis is granted, subject to the regulations governing the payment of monetary awards.
 
Prior to March 27, 2014, a 20 percent but no higher rating for residuals of prostate cancer, status post prostatectomy, is granted subject to the regulations governing the payment of monetary awards.

From March 27, 2014, a rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, is denied.   


REMAND

The Veteran last received a VA examination for his service-connected coronary artery disease (CAD) in September 2012.  Subsequently, evidence has been received indicating that the CAD has worsened since that examination (See e.g. a February 2014 private medical record showing an estimated ejection fraction of 50%).  Consequently, a remand is necessary so the Veteran may be afforded with a new VA examination to assess the current severity of the CAD.   Prior to arranging for the examination, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for CAD since February 2014 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

In light of the grant above, the Veteran may wish to withdraw the appeal.  In any event, the issue must be address by the Board unless withdrawn by the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for coronary artery disease (CAD) since February 2014 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

2.  Arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's coronary artery disease.  The Veteran's claims folder must be made available for review in conjunction with the examination.  Any indicated tests should be performed.  Along with all other pertinent findings, the examiner should pay particular attention to the Veteran's current cardiac ejection fraction and whether he exhibits cardiac hypertrophy or dilatation (See e.g. a private July 2012 echocardiogram report indicating that there was mild concentric left ventricular hypertrophy and a December 2013 private emergency room report indicating that left ventricular hypertrophy was shown on EKG.  

3.  Review the examination report to ensure that it is in full compliance with the remand instructions and is otherwise complete for rating purposes.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


